625 S.E.2d 550 (2005)
360 N.C. 177
STATE of North Carolina
v.
Kenneth Lee BOYD.
No. 547A88-5.
Supreme Court of North Carolina.
November 29, 2005.
A. Danielle Marquis, Assistant Attorney General, Belinda J. Foster, District Attorney, for State.
Thomas K. Maher, Chapel Hill, for Boyd.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of November 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Rockingham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 29th day of November 2005."